Citation Nr: 1215758	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for infertility.

2.	Entitlement to an evaluation in excess of 10 percent for a left ankle disability.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right foot disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in Waco, Texas in January 2012.  This transcript has been associated with the file.

Also at the January 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and her representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c)(2011).

The issues of entitlement to service connection for infertility and the reopened claim of entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle extension is limited to 4 degrees with flexion to 30 degrees; the ankle is not ankylosed.

2.  A February 2002 rating decision denied the Veteran's claim of entitlement to service connection for a right foot disorder and bilateral knee disorders.  

3.  Evidence received since the February 2002 rating decision is cumulative of the evidence of record at the time of the February 2002 RO denial and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right foot disorder and bilateral knee disorders, nor does it raise a reasonable possibility of substantiating the Veteran's claims.

4.  In an unappealed February 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  

5.  Evidence received since the RO's February 2002 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disorder.






CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, have been for a left ankle disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The February 2002 rating decision which denied the Veteran's claim of entitlement to service connection for a right foot disorder and bilateral knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has not been submitted for the claim of entitlement to service connection for a right foot disorder and bilateral knee disorders and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The February 2002 RO rating decision which denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

5.  Evidence received since the RO's February 2002 rating decision is new and material and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2008.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the September 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations in October 2008 and October 2011 for her right foot disorder claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for entitlement to service connection for bilateral knee disorders.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

IR VCAA

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  The Veteran was notified of these changes in March 2009.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in October 2008 and October 2011 for her left ankle disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran has been assigned an evaluation of 10 percent for her left ankle disability.  As discussed below, the Board finds the actual described symptoms show a disability picture most closely resembling the 20 percent criteria.  The Board notes this is the highest evaluation available under this Diagnostic Code.

The Veteran's left ankle disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under this Diagnostic Code, a 10 percent evaluation is warranted where there is moderate limitation of motion in the ankle.  A 20 percent evaluation is warranted where there is marked limitation of motion of the ankle.  

The Veteran was afforded a VA examination on October 9, 2008.  She reported that her left ankle disability caused pain, weakness, stiffness, swelling, and instability.  She stated that she took Ibuprofen every 4 hours, but it did not help with her symptoms.  She indicated that she used an ankle brace to keep from tripping and falling.  The Veteran stated that she could no longer run, jog, or do aerobics due to her left ankle disability.  See March 2009 Notice of Disagreement.

On examination there was no ankylosis found.  She had flexion to 35 degrees with pain and extension to 4 degrees.  On x-ray the examiner found no evidence of arthritis, but evidence of a mild fracture.  The examiner found the Veteran's left ankle disability caused a mild effect on her usual occupation and daily activities.   

A private treatment record from November 2008 noted on x-ray the Veteran had essentially a normal left ankle.  There was no significant bony deformity, overlying soft tissue swelling, or other significant abnormality noted.  

The Veteran was also afforded a VA examination in October 2011.  At this examination she reported that she had pain in her left ankle which was a 3-4/10 in severity.  She also reported flare ups of pain approximately once a month.  

The Veteran had flexion to 25 degrees, with pain, and extension to 15 degrees, with pain.  The examiner found no additional loss of range of motion with repetitive testing.  There was no ankylosis found, although the examiner noted the Veteran used a brace occasionally for her left ankle.  Upon x-ray the Veteran's left ankle showed no bone, joint, or soft tissue abnormality and was essentially normal.

The Board finds the Veteran's limitation of extension to 4 degrees at the October 9, 2008 VA examination is indicative of marked limitation of motion.  As such, a 20 percent evaluation, the maximum evaluation available under this Diagnostic Code, is warranted.  

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Most recently, the October 2011 VA examiner noted the Veteran suffered less movement than normal and pain on movement in her left ankle.  There was no evidence of weakened movement, excess fatigability, or incoordination.  However, the examiner indicated to which degrees the Veteran was limited by pain on range of motion.  There is no evidence which would warrant a separate or higher evaluation for functional impairment.  

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent disability rating as of October 9, 2008.  See 38 C.F.R. § 4.7.

The Board observes that the Veteran is receiving the highest rating available under Diagnostic Code 5271.  After reviewing the file the Board finds no evidence that an even higher rating was warranted for any discrete period during the appeal.

The Board has considered the applicability of additional diagnostic codes for the Veteran's left ankle disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, there is no evidence of ankylosis of the left ankle or subastragalar or tarsal joint, so Diagnostic Codes 5270 and 5272 are not applicable.  There is also no evidence of malunion of os calcis or astragalus and as such, Diagnostic Code 5273 is not applicable.  Finally, there is no evidence of astragalectomy, so Diagnostic Code 5274 does not apply.

The Board acknowledges the Veteran's contentions that her left ankle disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  

Overall, the Board concludes that the evidence discussed above supports no more than a 20 percent evaluation.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her left ankle disability.  Additionally, there is not shown to be evidence of marked interference with employment due to her left ankle disability.  To the contrary although the Veteran stated at her October 2011 VA examination that her ankle interfered with her ability to work, she went on to state that she could continue working even with the left ankle pain. 

The Veteran has indicated that her left ankle disability causes decreased range of motion and constant daily pain.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Right Foot and Bilateral Knee Disorders

The appellant brought a prior claim for entitlement to service connection for a right foot disorder and bilateral knee disorders in April 2001.  The claim was denied in a February 2002 RO decision, of which the appellant was notified in the same month.  The Veteran did not appeal this decision and the February 2002 RO decision is final.  38 U.S.C.A. §§ 7103, 7105.  The Veteran filed her petition to reopen her claim in July 2008.

At the time of the February 2002 denial, the evidence of record included service treatment records, VA treatment records, a VA examination report, and private treatment records.  The RO determined there was no evidence to show the Veteran suffered from a diagnosed right foot disorder.  The RO also determined any bilateral knee disorder in-service was temporary and there was no evidence of current residuals.

In support of her petition to reopen her claims, the Veteran argues that her right foot disorder and bilateral knee disorders were caused or aggravated by her service-connected left ankle disability.  See January 2012 Board hearing transcript.  Notably, secondary service connection was not previously argued or adjudicated by the RO in February 2002.  In this regard it is noted that the United States Court of Appeals for Veteran Claims (Court) recognized that a claim based on a new theory of entitlement is not a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran is still required to present new and material evidence to reopen her claim. 

The Veteran has submitted evidence including VA treatment records, private treatment records, and Board hearing testimony records in an attempt to reopen her claims.  As discussed below, reopening is not warranted on the basis of this evidence.

The Veteran's testimony from her January 2012 Board hearing is to the effect that she worked as a wire installer in-service and had at least 2 falls, once from a telephone pole and once off a truck.  She also testified that she believes her right foot and bilateral knee disorders are the result of overcompensating for the fact that she suffers from a left ankle disability.  The Veteran testified that she has not been treated by the VA Medical Center for her right knee disability and it has not been bothering her as much as her left knee.  The Veteran also testified that she has not experienced pain in her right foot since she stopped exercising.

The VA and private treatment records do not reflect diagnoses of a right foot or bilateral knee disorders, much less diagnoses these conditions are related to service or to the Veteran's service-connected left ankle disability.  In an October 2003 private treatment record the Veteran reported pain in her right foot which had existed for approximately 3 months.  In a private treatment record from December 2007 she also reported she had stubbed a toe on her right foot and was experiencing pain.  An x-ray of the same day showed a normal right foot.  At her October 2011 VA examination the examiner found the Veteran had normal range of motion for her right ankle and no functional loss or functional impairment of the right ankle.

A March 2003 private treatment record noted the Veteran was complaining of left knee pain.  She reported she did not remember any trauma to the left knee which would be causing swelling and pain.  A September 2010 VA treatment record noted the Veteran complained of left leg numbness.  A November 2011 VA treatment record also noted the Veteran complained of pain in her left leg.  

In reviewing the VA and private treatment records the Board finds no competent evidence that the Veteran suffers from a right foot disorder or bilateral knee disorder that is related to service, or that was caused or aggravated by her service-connected left ankle disability.  

In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108; see also Untalan v. Nicholson, 20 Vet. App. 467   (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the appellant is generally considered competent to report her observations and symptoms, as a lay person, she is not competent to opine as to the cause of her claimed disabilities, particularly given the complexity of the conditions at issue here, and the fact that there is no medical evidence of a diagnosed disorder for her right foot or bilateral knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because the Veteran's lay statements regarding medical causation are beyond her competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions.

The medical treatment records are new, in that they show the Veteran has been seen with complaints of pain in her right foot and bilateral knees and they were not previously considered.  However, they are not material because they still do not diagnose the Veteran with a right foot or bilateral knee disorder or show the Veteran suffers from disabilities which were caused by active duty or her service-connected left ankle disability.

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's right foot disorder and bilateral knee disorders.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for a right foot disorder and bilateral knee disorders.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine Disorder

In February 2002, the RO denied the Veteran's claim for service connection for a lumbar spine disorder.  The RO considered the Veteran's service, VA and private treatment records in making this decision.  The RO concluded that although the Veteran complained of lower back pain, she had not been diagnosed with any lumbar spine disorder which could warrant service connection.

In February 2002, the Veteran was notified of the RO's February 2002 decision, and she did not appeal it.  Thus it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the February 2002 rating decision includes VA treatment records, private treatment records and oral and written testimony by the Veteran.  Significantly, an August 2009 MRI showed the Veteran suffered from disc bulge and associated spondylosis at L5-S1.  See October 2010 VA treatment record.  In a July 2011 VA treatment record the Veteran was diagnosed with degenerative disc disease and a disc bulge at the L5-SI level.  The Veteran also testified at the January 2012 Board hearing that she had been receiving epidurals and steroids to help her lumbar spine pain symptoms.  

This evidence was not of record at the time of the February 2002 RO decision, and is not cumulative of the evidence then of record; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Veteran's service medical records, which were of record at the time of the RO's February 2002 decision, show that she complained of lower back pain while in-service.  Nevertheless, in February 2002, the RO denied the claim, essentially for lack of a current disorder.  The newly submitted VA and private treatment records contain competent evidence indicating that there may be a current lumbar spine disability.  The Court has indicated that the evidentiary threshold for reopening a service connection claim is not a high one.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  The Board therefore finds that this evidence is material.  The claim is reopened.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, for a left ankle disability is granted.

The petition to reopen the claim of entitlement to service connection for a right foot disorder is denied.

The petition to reopen the claim of entitlement to service connection for a right knee disorder is denied.

The petition to reopen the claim of entitlement to service connection for a left knee disorder is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that she suffers from infertility as a result of active service.  She testified at the January 2012 Board hearing that she had two miscarriages prior to joining the service.  She also testified that she did not have her period during basic training from December 1982 to March 1983.  She further testified that she had irregular, heavy, painful periods while she was in-service.  

The Board observes that while in-service the Veteran was seen for various gynecological appointments.  In March 1984 she was found to have a normal pelvic examination.  In a September 1985 record the Veteran's granulocytes and endocervical cells were negative for malignancy.  See also September 1986 service treatment record.  However, the Veteran complained that she had not been able to get pregnant, although she and her husband had tried for 2 1/2 years.

Following separation from service the Veteran testified that she did get pregnant, but it was discovered she had an ectopic pregnancy which resulted in a ruptured fallopian tube.  In June 1989 she was diagnosed with pelvic adhesive disease and underwent surgery for removal of her right fallopian tube and ovary.  See e.g., June 1989 private treatment record.  In July 2002 she had a hysterectomy after it was discovered she had fibroids.  See January 2012 Board hearing transcript.  The Board notes that the Veteran complained of trouble conceiving in-service and she testified that she had irregular periods and abdominal pain.  As the Veteran has not been afforded a VA examination for her infertility claim, the Board finds the case should be remanded for an examination.

The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As previously discussed, the Veteran's claim was denied in February 2002 because there was no evidence of a diagnosed lumbar spine disorder.  Notably, an August 2009 MRI noted the Veteran had a disc bulge and associated spondylosis at L5-S1.  See October 2010 VA treatment record.  In a July 2011 VA treatment record the Veteran was diagnosed with degenerative disc disease and a disc bulge at the L5-SI level.  After reviewing the evidence, the Board finds that a VA examination is warranted to determine whether the Veteran's lumbar spine disorder is related to service.  McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA gynecological examination to determine the nature and etiology of any infertility that may be present.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether it is at least as likely as not that the Veteran's current infertility is related to her military service.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of her lumbar spine disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner must state whether it is at least as likely as not that a lumbar spine disorder is related to service.  

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


